DETAILED ACTION
	
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's response to the Office Non-Final Action filed on 8/5/2021 is acknowledged.
Applicant amended claims 1, 5-7, 9, 13, and 19; and cancelled claims 10-12.
Applicant added claims 21-23.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8, 19, and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Jeon et al. (US 2017/0110456) (hereafter Jeon), in view of Park et al. (US 2016/0268414) (hereafter Park).
Regarding claim 1, Jeon discloses a device, comprising: 
a semiconductor substrate (101 and F2 in Fig. 33, paragraph 0056; and see paragraph 0058, wherein “semiconductor material”); 
a plurality of gate stacks (151a and 151b in Fig. 33, paragraph 0074) formed on the semiconductor substrate (101 and F2 in Fig. 33); 
a plurality of source/drain regions 123 (Fig. 33, paragraph 0056) formed from silicon germanium (see “SiGe” in paragraph 0074), wherein each source/drain region 123 (Fig. 33) of the plurality of source/drain regions is positioned adjacent to at least one gate stack (151a and 
a shallow trench isolation region 175 (Fig. 33, paragraph 0146) positioned between two source/drain regions 123 (Fig. 33) of the plurality of source/drain regions, wherein the shallow trench isolation region 175 (Fig. 33) forms a trench 141b (Fig. 33, paragraph 0085) in the semiconductor substrate 101 (101 and F2 in Fig. 33) without intersecting the two source/drain regions 123 (Fig. 33).  
Jeon does not disclose the shallow trench isolation region is formed of a single continuous material that extends from within the semiconductor substrate to above top surfaces of the plurality of gate stacks.
Park discloses the shallow trench isolation region 70 (Fig. 3, paragraph 0191) is formed of a single continuous material that extends from within the semiconductor substrate (10, F2 and F5 in Fig. 3, paragraph 0035) to above top surfaces of the plurality of gate stacks (NG1-NG-5 (see Fig. 3 and paragraph 0034) and element number is not shown in Fig. 3 but see 60 in Fig. 2 and paragraph 0078).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Jeon to form the shallow trench isolation region is formed of a single continuous material that extends from within the semiconductor substrate to above top surfaces of the plurality of gate stacks, as taught by Park, since the shallow trench isolation region/interlayer insulating layer could electrically isolate contacts from one another.
Regarding claim 2, Jeon further discloses the device of claim 1, further comprising: an oxide diffusion layer 131 (Fig. 33, paragraph 0078) formed around the plurality of gate stacks (151a and 151b in Fig. 33), wherein the oxide diffusion layer 131 (Fig. 33) comprises a single intact layer 131 (Fig. 33) without a diffusion break.  
Regarding claim 3, Jeon further discloses the device of claim 1, wherein the device (see paragraph 0167, wherein “the semiconductor device according to FIGS. 32 and 33 may be 
Regarding claim 4, Jeon further discloses the device of claim 3, wherein the plurality of source/drain regions 123 (Fig. 14B) is formed in the p-type metal oxide semiconductor region (“II” region in Fig. 14B) of the device.  
Regarding claim 5, Jeon further discloses the device of claim 3, wherein (see paragraph 0167, wherein “the semiconductor device according to FIGS. 32 and 33 may be formed in the first region I and/or the second region II of FIGS. 14A to 14D”) a first subset (151a and 151b in Fig. 34 for “II” region in Fig. 14B) of the plurality of gate stacks residing in the p-type metal oxide semiconductor region (“II” region in Fig. 14B) comprise p-type metal oxide semiconductor devices (“PMOS transistor” in paragraph 0097).  
Regarding claim 6, Jeon further discloses the device of claim 3, wherein (see paragraph 0167, wherein “the semiconductor device according to FIGS. 32 and 33 may be formed in the first region I and/or the second region II of FIGS. 14A to 14D”) a second subset (151a and 151b in Fig. 34 for “I” region in Fig. 14B) of the plurality of gate stacks residing in the n-type metal oxide semiconductor region (“I” region in Fig. 14B) comprise n-type metal oxide semiconductor devices (“NMOS transistor” in paragraph 0097).  
Regarding claim 8, Jeon further discloses the device of claim 1, wherein each source/drain region 123 (Figs. 34 and 14B) of the plurality of source/drain regions has a shape that is symmetrical about a plane of symmetry.  
Regarding claim 21, Jeon in view of Park discloses the device of claim 1, however Jeon does not disclose the single continuous material of the shallow trench isolation region is in 
Park discloses the single continuous material of the shallow trench isolation region 70 (Fig. 3, paragraph 0191) is in contact with the top surfaces of the plurality of gate stacks (NG1-NG-5 (see Fig. 3 and paragraph 0034) and element number is not shown in Fig. 3 but see 60 in Fig. 2 and paragraph 0078).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Jeon to form the single continuous material of the shallow trench isolation region is in contact with the top surfaces of the plurality of gate stacks, as taught by Park, since the shallow trench isolation region/interlayer insulating layer could electrically isolate contacts from one another.
Regarding claim 22, Jeon in view of Park discloses the device of claim 1, however Jeon does not disclose the single continuous material of the shallow trench isolation region overlaps with the plurality of source/drain regions.  
Park discloses the single continuous material of the shallow trench isolation region 70 (Fig. 3, paragraph 0191) overlaps (see Fig. 3, wherein 70 laterally overlaps 30) with the plurality of source/drain regions 30 (Fig. 3, paragraph 0081).
Park discloses the single continuous material of the shallow trench isolation region 70 (Fig. 3, paragraph 0191) is in contact with the top surfaces of the plurality of gate stacks (NG1-NG-5 (see Fig. 3 and paragraph 0034) and element number is not shown in Fig. 3 but see 60 in Fig. 2 and paragraph 0078).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Jeon to form the single continuous material of the shallow trench isolation region overlaps with the plurality of source/drain regions, as taught by Park, since the shallow trench isolation region/interlayer insulating layer could 
Regarding claim 19, Jeon discloses a device, comprising: 
a semiconductor substrate 101 (Fig. 33, paragraph 0056); 
an n-type metal oxide semiconductor region (see paragraph 0167, wherein “the semiconductor device according to FIGS. 32 and 33 may be formed in the first region I and/or the second region II of FIGS. 14A to 14D”; see “I” region in Fig. 14B; and see paragraph 0097, wherein “the first region I may be a region in which an NMOS transistor is formed”) formed on the substrate; and 
a p-type metal oxide semiconductor region (“II” region in Fig. 14B; and see paragraph 0097, wherein “the second region II may be a region in which a PMOS transistor is formed”) formed on the substrate, wherein the p-type metal oxide semiconductor region comprises: 
a plurality of p-type metal oxide semiconductor devices (“PMOS transistor” in paragraph 0097) formed on the substrate; 
a plurality of source/drain regions 123 (Fig. 33, paragraph 0056) formed from silicon germanium (see “SiGe” in paragraph 0074), wherein each source/drain region 123 (Figs. 33 and 14) of the plurality of source/drain regions is positioned adjacent to at least one p-type metal oxide semiconductor (“PMOS transistor” in paragraph 0097; and see 151a and 151b in Fig. 33 for Fig. 14B) of 21the plurality of p-type metal oxide semiconductor devices, and wherein each source/drain region 123 (Figs. 33 and 14) of the plurality of source/drain regions has a shape that is symmetrical about a plane of symmetry; and 
the shallow trench isolation region 175 (Fig. 33, paragraph 0146) positioned between two source/drain regions 123 (Fig. 33) of the plurality of source/drain regions; and 
an oxide diffusion layer 131 (Fig. 33, paragraph 0078) surrounding the n-type metal oxide semiconductor region (151a and 151b in Fig. 33 for “I” region in Fig. 14B) and the p-type metal oxide semiconductor region (151a and 151b in Fig. 33 for “II” region in Fig. 14B), wherein the oxide diffusion layer 131 (Fig. 33) comprises a single intact layer 131 (Fig. 33) without a 
Jeon does not disclose an interlayer dielectric layer having an upper region extending laterally over gates of the plurality of p-type metal oxide semiconductor devices, and a shallow trench isolation region extending downwardly from the upper region, the upper region and the shallow trench isolation region being a single continuous material.
Park discloses an interlayer dielectric layer (horizontal portion of 70 in Fig. 3, paragraph 0191) having an upper region (horizontal portion of 70 in Fig. 3) extending laterally over gates (NG1-NG-5 (see Fig. 3 and paragraph 0034) and element number is not shown in Fig. 3 but see 60 in Fig. 2 and paragraph 0078) of the plurality of p-type metal oxide semiconductor devices (“the semiconductor device 1 is a PMOS transistor” in paragraph 0084), and a shallow trench isolation region (vertical portion of 70 in Fig. 3, paragraph 0191) extending downwardly from the upper region (horizontal portion of 70 in Fig. 3), the upper region (horizontal portion of 70 in Fig. 3) and the shallow trench isolation region (vertical portion of 70 in Fig. 3) being a single continuous material.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Jeon to form an interlayer dielectric layer having an upper region extending laterally over gates of the plurality of p-type metal oxide semiconductor devices, and a shallow trench isolation region extending downwardly from the upper region, the upper region and the shallow trench isolation region being a single continuous material, as taught by Park, since the shallow trench isolation region/interlayer insulating layer could electrically isolate contacts from one another.
Regarding claim 23, Jeon in view of Park discloses the device of claim 19, however Jeon does not disclose the upper region of the interlayer dielectric layer is in contact with gates of the plurality of p-type metal oxide semiconductor devices.
Park discloses the upper region (horizontal portion of 70 in Fig. 3, paragraph 0191) of the interlayer dielectric layer (horizontal portion of 70 in Fig. 3) is in contact with gates (NG1-
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Jeon to form the upper region of the interlayer dielectric layer is in contact with gates of the plurality of p-type metal oxide semiconductor devices, as taught by Park, since the shallow trench isolation region/interlayer insulating layer could electrically isolate contacts from one another.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Jeon in view of Park as applied to claim 1 above, and further in view of Colinge et al. (US 2017/0084461) (hereafter Colinge).
Regarding claim 7, Jeon in view of Park discloses the device of claim 1, however Jeon does not disclose the single continuous material of the shallow trench isolation region is phosphosilicate glass.
Colinge discloses the single continuous material of the shallow trench isolation region (205 and 290 in Fig. 2I; and see paragraphs 205 and 0064, wherein “PSG”) is phosphosilicate glass.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Jeon in view of Park to form the single continuous material of the shallow trench isolation region is phosphosilicate glass, as taught by Colinge, since applicant has not disclosed that the claimed material is for a particular unobvious purpose, produces an unexpected result, or is otherwise critical, which are criteria that have been held to be necessary for material limitations to be prima facie unobvious. The claimed material is considered to be a "preferred" or "optimum" material out of a plurality of well known materials that a person of ordinary skill in the art at the time the invention was made would have In re Leshin, 125 USPQ 416 (CCPA 1960).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Jeon in view of Park as applied to claim 19 above, and further in view of Yang et al. (US 2016/0093741) (hereafter Yang).
Regarding claim 20, Jeon in view of Park discloses the device of claim 19, however Jeon and Park do not disclose the silicon germanium comprises crystalline silicon germanium.
Yang discloses the silicon germanium (see paragraph 0041, wherein “the silicon (Si) crystal and the silicon germanium (SiGe) crystal may be used for both N-type and P-type transistors”) comprises crystalline silicon germanium.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Jeon in view of Park to form the silicon germanium comprises crystalline silicon germanium, as taught by Yang, since applicant has not disclosed that the claimed material is for a particular unobvious purpose, produces an unexpected result, or is otherwise critical, which are criteria that have been held to be necessary for material limitations to be prima facie unobvious. The claimed material is considered to be a "preferred" or "optimum" material out of a plurality of well known materials that a person of ordinary skill in the art at the time the invention was made would have found obvious to provide to the invention of the cited prior art reference, using routine experimentation and optimization of the invention. In re Leshin, 125 USPQ 416 (CCPA 1960).

Allowable Subject Matter
Claims 9 and 13-18 are allowed. The following is an examiner’s statement of reasons for allowance: a closest prior art, Jeon et al. (US 2017/0110456), discloses fabricating a plurality of sacrificial gate stacks (112a, 112b, and 112c in Fig. 3, paragraph 0064) on a semiconductor 

A closest prior art, Jeon et al. (US 2017/0110456), discloses a method, comprising: fabricating a plurality of sacrificial gate stacks (112a, 112b, and 112c in Fig. 3, paragraph 0064) on a semiconductor substrate (101 and F1-F3 in Fig. 3, paragraph 0056), wherein the plurality of sacrificial gate stacks (112a, 112b, and 112c in Fig. 3) includes at least a first subset 112a (Fig. 3) and a second subset 112c (Fig. 3); fabricating a plurality of source/drain regions 123 (Fig. 7, paragraph 0073) in the semiconductor substrate (101 and F1 in Fig. 7), wherein each source/drain region 123 (Fig. 7) of the plurality of source/drain regions is positioned adjacent to at least one sacrificial gate stack (112a, 112b, and 112c in Fig. 7) of the plurality of sacrificial gate stacks; replacing the second subset 112c (Fig. 12) of the plurality of sacrificial gate stacks with a plurality of shallow trench isolation regions 143a (Fig. 15, paragraph 0117) in the semiconductor substrate (101 and F1 in Fig. 15), wherein each of the shallow trench isolation 

Response to Arguments
1. 	Applicant's arguments filed 8/5/2021 have been fully considered.
Applicant's arguments with respect to claims 1-8 and 19-23 have been considered but are moot in view of the new ground(s) of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on (571)270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L. K./
Examiner, Art Unit 2813



                                                                                                                                                                               /JOSEPH C. NICELY/Primary Examiner, Art Unit 2813